Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed May 24, 2021 is acknowledged.  Claims 2, 6-9, 11-17 and 20-23 are canceled. Claims 1 and 3 are amended. Claims 1, 3-5, 10, 18 and 19 are pending. Election was treated as without traverse in the reply filed on 12/11/17. 
3.	Claims 1, 3-5, 10, 18 and 19 are under examination with respect to cardiovascular disorder including diastolic heart failure for species of age-related condition, FSTL3 for species of negative regulator of GDF11 and failure to cause a substantial reduction of skeletal muscle mass of the subject for species of side effects in this office action.
4.	Applicant’s arguments filed on May 24, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5. 	The provisional rejection of claims 1, 3-5, 10, 18 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Application No. 16/025286 is moot because Application No. 16/025286 was abandoned. 
Claim Rejections/Objections Maintained
In view of the amendment filed on May 24, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 3-5, 10, 18 and 19 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 1, 3-5, 10, 18 and 19 as amended encompass using a genus of anti-FSTL3 antagonist antibody binding to SEQ ID NO:1 for inhibiting the interaction between FSTL3 and GDF11 in a mammalian subject with cardiac hypertrophy or diastolic heart failure, thereby increasing the activity of GDF11 polypeptide in a 
	On p. 4 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims and paragraph [0069] of the specification. 
	Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient descriptive information or evidence to demonstrate that Applicant is in possession of the claimed method of using the claimed genus of anti-FSTL3 antagonist antibody binding to SEQ ID NO:1 for inhibiting the interaction between FSTL3 and GDF11 in a mammalian subject with cardiac hypertrophy or diastolic heart failure because: 
	i. The claimed anti-FSTL3 antibody binding to SEQ ID NO:1 is not limited to polyclonal antibody binding to SEQ ID NO:1 but also includes a monoclonal antibody, a chimeric antibody, multispecific antibody, a human antibody, a humanized antibody, a ScFV, a minibody and a diabody in view of paragraphs [0030], [0071] and [0117]-[0118] of the instant specification.  
[0030] As used herein, unless otherwise indicated, "antibody" means an intact antibody (e.g., an intact monoclonal antibody) or antigen-binding fragment of an antibody, including an intact antibody or antigen-binding fragment that has been modified or engineered, or that is a human antibody. Examples of antibodies that have been modified or engineered are chimeric antibodies, humanized antibodies, and multispecific antibodies (e.g., bispecific antibodies). Examples of antigen-binding fragments include Fab, Fab', F(ab')2, Fv, single chain antibodies (e.g., scFv), minibodies, and diabodies.

ii. The specification fails to provide sufficient description as to what structures or sequences for the claimed anti-FSTL3 antagonist antibodies binding to SEQ ID NO:1 or their corresponding heavy chain, light chain, variable regions, or H/LCDRs1-3 are in order to generate antibodies with the claimed binding ability or features (i.e. an anti-FSTL3 antagonist antibody that is able to block the interaction between FSTL3 and any relevant identifying characteristics for a monoclonal antibody, a chimeric antibody, multispecific antibody, a humanized antibody, a ScFV, a minibody, a diabody or a fully-human antibody or even a single human variable region. The instant specification fails to support its contention that generating a monoclonal antibody, a chimeric antibody, multispecific antibody, a humanized antibody, a ScFV, a minibody, a diabody or fully-human antibodies with the claimed properties would be straightforward for a person of ordinary skill in the art given the state of human antibody technology. AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014).
The specification has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was also no known or disclosed correlation between the required function (i.e. an anti-FSTL3 antagonist antibody binding to SEQ ID NO:1 to inhibit the interaction between FSTL3 and GDF11) and any particular structure or sequence of the antibody. 
iii. The specification only general reference to an anti-FSTL3 antibody at paragraphs [0029]-[0030], [0052]-[0057]; [0071] and [0115]-[0116] of the instant specification. The specification fails to teach what specific structure and sequences are required for the claimed antagonistic anti-FSTL3 antibodies binding to SEQ ID NO:1 in order to inhibit the interaction between FSTL3 and GDF11. The specification’s general reference to “antagonist is an anti-FSTL3 antibody binding to SEQ ID NO:1” to inhibit the interaction between FSTL3 and GDF11 as recited in independent claim 1 or 3 or “human antibodies, humanized antibodies or chimeric, multispecific, single chain, 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-FSTL3 antibodies binding to SEQ ID NO:1 and capable of inhibiting the interaction between FSTL3 and GDF11 and thereby increasing GDF11 activity, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1, 3-5, 10, 18 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 10, 18 and 19 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US2016/0264657, published Sep 15, 2016, priority Nov 12, 2013). The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 1, 3-5, 10, 18 and 19 as amended are drawn to a method of inhibiting the interaction between follistatin-like 3 (FSTL3) and GDF11 in a mammalian subject with cardiac hypertrophy, comprising administering to the subject an effective amount of an antagonist of an endogenous negative regulator of Growth Differentiation Factor 11 (GDF-11) activity to the subject, thereby increasing the activity of GDF11 polypeptide in the subject, wherein the antagonist is an anti-FSTL3 antibody binding to SEQ ID NO: 1.
On p. 5 of the response, Applicant that the rejection has been overcome in view of amendment to the claims. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131, Lee (US2016/0264657) does teach the claimed method because:
i. Lee teaches a method for treating age-related conditions, comprising administering to a subject suffering from an age-related condition an agent inhibiting the 
The anti-FSTL3 antibody disclosed in Lee is from Cat No. ab86055, Abeam (see paragraphs [[0032]-[0034]), which is identical to the anti-FSTL3 antibody described in instant specification (see paragraph [0043] of instant specification). If the anti-FSTL3 antibody disclosed in the instant specification can bind to the epitopes generated from the sequence of SEQ ID NO:1 within FSTL3, the same anti-FSTL3 antibody disclosed in Lee can bind to the same epitopes as instantly claimed. 
ii. Lee teaches that the subject has preserved ejection fraction but elevated left ventricular diastolic pressure (LVDP) or myocardial fibrosis as compared to subject without diastolic heart failure as in claims 4-5 (see paragraphs [0186]) and these features are also inherent features in patients with diastolic heart failure as evidenced by Moreo et al. (p. 437, abstract; p.439-442; figures 1-4, table 2; Circ. Cardiovasc. Imaging, 2009; 2:437-443) and Fan et al. (p. 1, abstract; p. 4-9; Fan et al., Fibrogenesis & Tissue Repair 2012; 5:15). Lee also teaches that the subject with myocardial fibrosis is caused by an accumulation of extracellular matrix fibrillary collagen because myocardial fibrosis is caused by an accumulation of extracellular matrix fibrillary 
iii. Lee also teaches the limitations “wherein administration of the antagonist (i.e. anti-FSTL3 antibody) does not cause a substantial reduction of skeletal muscle mass, erythropoiesis, increase in FSH activity or a combination thereof or anosmia” recited in claims 18-19 because these limitations are in a wherein clause and are inherent results of administration of an anti-FSTL3 antibody inhibiting the interaction between FSTL3 and GDF-11. If the claimed anti-FSTL3 antibody used in the instant claims do not cause the reduction of muscle mass, erythropoiesis, increase FSH or anosma as recited in claimed claims 18-19, the same anti-FSTL3 antibody used in the method of Lee also has the same features and effects or results. 
In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v.Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.< See MPEP § 2111.04. 

Accordingly, the rejection of claims 1, 3-5, 10, 18 and 19 under 35 U.S.C. 102(a)(2) as being anticipated by Lee is maintained. 


New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on May 24, 2021.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-5, 10, 18 and 19 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Application No. 16/883015. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the copending application encompass an invention overlapping in scope because claim 1-15 of Application No. 16/883015 recite using a follistatin-GDF-11 inhibitor including an anti-FSTL3 antibody for treating age-related conditions including cardiac hypertrophy and diastolic heart failure. Based on paragraphs [0027]-[0028]; [0055], [0061] of the specification in Application No. 16/883015, the follistatin includes FSTL3 and based on paragraphs [0031];[0047]-[0051] of the specification in Application No. 16/883015, the antibody includes anti-FSTL3 antibody. The anti-FSTL3 antibody disclosed in Application No. 16/883015 is from Cat No. ab86055, Abeam (see paragraphs [0030]-[0031]), which is 
This is a provisional nonstatutory double patenting rejection.


Conclusion


10.	NO CLAIM IS ALLOWED.




11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panse et al. (J. Cardiovasc. Trans. Res. 2012; 5:814-826. DOI:10.1007/s12265-012-9400-9) teaches FSTL3 is a potent inhibitor of activating signaling and antagonizes the cardioprotective role of activin A in the heart and the expression of FSTL3 is elevated in patients with heart failure (see abstract).


SEQ ID NO:1
AAB70352
ID   AAB70352 standard; protein; 61 AA.
XX
AC   AAB70352;
XX
DT   30-APR-2001  (first entry)
XX
DE   FLRG N-domain amino acid sequence SEQ ID NO:2.
XX
KW   Human; follistatin; FS288; follistatin antagonist; activin.
XX
OS   Homo sapiens.
XX
CC PN   WO200109368-A1.
XX
CC PD   08-FEB-2001.
XX
CC PF   27-JUL-2000; 2000WO-US020444.
XX
PR   30-JUL-1999;   99US-0146576P.
XX
CC PA   (GEHO ) GEN HOSPITAL CORP.
XX
CC PI   Keutmann HT,  Schneyer A,  Sidis Y,  Sluss P;
XX
DR   WPI; 2001-182970/18.
XX
CC PT   Novel follistatin antagonist having non-activin binding follistatin N-
CC PT   domain or non-activin binding FLRGN domain, in which tryptophan residue 
CC PT   at position 4 or 36 of the domains is substituted by alanine.
XX
CC PS   Claim 1; Fig 6; 34pp; English.
XX
CC   The present invention describes a follistatin antagonist (I) comprising 
CC   residues 3-63 (F1) of a 315 amino acid non-activin binding (NAB) 
CC   follistatin N-dominant (Ia) sequence (see AAB70351) or residues 3-61 (R2)
CC   of a 61 amino acid NAB FLRG domain (Ib) sequence (see AAB70352), and a 
CC   heparin sulfate-binding moiety (Ic). The tryptophan residue at position 4
CC   or 36 of (Ia) or (Ib) can be substituted by an amino acid of A, G, L, I, 
CC   V, P, S, T, M, C, N, Q, D, E, R, Y and H. Also described are: (1) a 
CC   nucleic acid (II) encoding (I); (2) a vector (III) comprising (II); and 
CC   (3) a host cell (IV) transformed with (III). (I) is useful for increasing
CC   activin activity in a activin-sensitive tissue e.g. a prostate tissue, on
CC   contact with cells of the tissue. The contact process is preferably 
CC   carried out by expressing (I) in vivo from a vector comprising (II). The 
CC   FS antagonist displays a structure extremely similar to natural, native 
CC   FS. Because of the similarity, the cellular machinery treats the FS 
CC   antagonist as if it were native FS, a molecule naturally present in the 
CC   cell. Consequently, the FS antagonist causes minimal disruption to normal
CC   cellular process, i.e. the FS antagonist's side effects are minimised. In
CC   addition, because the cell treats the FS antagonist as if it were native 
CC   FS, the antagonist undergoes any FS-specific transport or localisation 
CC   that takes place in the target cell or target tissue. Thus the FS 
CC   antagonist is similarly localised to maximise its competition with the 
CC   native FS
XX
SQ   Sequence 61 AA;

  Query Match             100.0%;  Score 72;  DB 2;  Length 61;

  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         42 PGNKINLLGFLGLV 55

AXV16353
ID   AXV16353 standard; protein; 262 AA.
XX
AC   AXV16353;
XX
DT   01-APR-2010  (first entry)
XX
DE   Human follistatin-like gene precursor polypeptide, SEQ ID NO: 22.
XX
KW   anemia; antianemic; antibody therapy; bone disease; breast tumor; cancer;
KW   cytostatic; diagnostic test; endocrine-gen.; gene therapy; gynecological;
KW   osteopathic; protein therapy; receptor antagonist; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2009158035-A2.
XX
CC PD   30-DEC-2009.
XX
CC PF   26-JUN-2009; 2009WO-US003843.
XX
PR   26-JUN-2008; 2008US-0133354P.
XX
CC PA   (ACCE-) ACCELERON PHARMA INC.
XX
CC PI   Borgstein N,  Sherman ML;
XX
DR   WPI; 2010-A02162/04.
XX
CC PT   Managing a patient that has been treated with, or is a candidate to be 
CC PT   treated with, an activin-activin receptor type IIa antagonist, by 
CC PT   monitoring one or more hematologic parameters that correlate with 
CC PT   increased red blood cell levels.
XX
CC PS   Disclosure; SEQ ID NO 22; 84pp; English.
XX
CC   The present invention relates to a method of managing a patient that has 
CC   been treated with, or is a candidate to be treated with, an activin-
CC   activin receptor type IIa antagonist, by monitoring one or more 
CC   hematologic parameters that correlate with increased red blood cell 
CC   levels. The invention independently claims for a method for dosing the 
CC   patient with the activin-ActRIIa antagonist which comprises dosing the 
CC   patient in amounts and at intervals selected so as to reduce the risk of 
CC   causing a rise in hemoglobin levels; and a method for administering an 
CC   ActRIIa-Fc fusion protein to the patient which comprises administering 
CC   the ActRIIa-Fc fusion protein. The method further comprises administering
CC   to the patient the activin-ActRIIa antagonist in an amount that is 
CC   appropriate to the observed level of the hematologic parameter in the 
CC   patient. Monitoring red blood cell levels comprises monitoring one or 
CC   more of the following: hemoglobin levels and hematocrit levels. Also, 
CC   monitoring blood pressure comprises monitoring one or more of the 
CC   following systolic blood pressure, diastolic blood pressure or mean 
CC   arterial blood pressure. Monitoring iron stores comprises monitoring one 
CC   or more of the following: transferrin saturation, ferritin levels or 
CC   total iron binding capacity. In dosing the patient with the activin-
CC   ActRIIa antagonist, the patient is suffering from anemia. The patient is 
CC   in need of bone growth, increased bone density or increased bone 
CC   strength. The patient is also suffering from a bone-related disorder, and
CC   the patient has cancer, preferably breast cancer. The activin-ActRIIa 
CC   antagonist is an antibody that binds to a target protein selected from: 
CC   an activin and ActRIIA. The activin-ActRIIa antagonist is inhibin or a 
CC   conservative variant of inhibin. The activin-ActRIIa antagonist is a 
CC   protein comprising a follistatin domain that binds to and antagonizes 
CC   activin. The activin-ActRIIa antagonist is a protein selected from: 
CC   follistatin, follastatin-related gene (FLRG) and a conservative variant. 
CC   The polypeptide is a fusion protein including, in addition to an ActRIIa 
CC   polypeptide domain, one or more polypeptide portions that enhance one or 
CC   more of in vivo stability, in vivo half life, uptake/administration, 
CC   tissue localization or distribution, formation of protein complexes, 
CC   and/or purification. The fusion protein includes a polypeptide portion 
CC   selected from: an immunoglobulin crystallizable fragment (Fc) domain and 
CC   a serum albumin. The methods are useful for managing a patient that has 
CC   been treated with, or is a candidate to be treated with, an activin-
CC   ActRIIa antagonist; for dosing the patient with the activin-ActRIIa 
CC   antagonist; and for administering an ActRIIa-Fc fusion protein to the 
CC   patient, where the patient is in need of bone growth, increased bone 
CC   density or increased bone strength, and the patient is suffering from a 
CC   bone-related disorder, anemia, and cancer, preferably breast cancer. The 
CC   present sequence represents a Human follistatin-like gene precursor 
CC   polypeptide which is used for increased red blood cell levels and to 

CC   cancer, preferably breast cancer.
XX
SQ   Sequence 262 AA;

  Query Match             100.0%;  Score 72;  DB 17;  Length 262;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         77 PGNKINLLGFLGLV 90
AXV08742
ID   AXV08742 standard; protein; 262 AA.
XX
AC   AXV08742;
XX
DT   01-APR-2010  (first entry)
XX
DE   Human follistatin-like related gene precurosr protein, SEQ ID NO: 22.
XX
KW   anemia; antianemic; antiarthritic; antiinflammatory; bone repair;
KW   breast tumor; chemotherapy; cytostatic; end-stage renal disease;
KW   endocrine-gen.; fusion protein; gastrointestinal-gen.; gynecological;
KW   hematological-gen.; immunomodulator; immunosuppressive;
KW   inflammatory bowel disease; multiple myeloma; nephrotropic; radiotherapy;
KW   receptor antagonist; rheumatoid arthritis; solid tumor; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2009158033-A2.
XX
CC PD   30-DEC-2009.
XX
CC PF   26-JUN-2009; 2009WO-US003838.
XX
PR   26-JUN-2008; 2008US-0133368P.
XX
CC PA   (ACCE-) ACCELERON PHARMA INC.
XX
CC PI   Borgstein N,  Seehra J,  Sherman ML;
XX
DR   WPI; 2010-A02164/04.
XX
CC PT   Increasing red blood cell levels in a patient in need, comprises 
CC PT   administering to the patient an effective amount of an activin-activin 
CC PT   receptor type IIa (ActRIIa) antagonist.
XX
CC PS   Disclosure; SEQ ID NO 22; 82pp; English.
XX
CC   The present invention relates to a method of increasing red blood cell 
CC   levels in a patient in need which comprises administering to the patient 
CC   an effective amount of an activin-activin receptor type IIa (ActRIIa) 
CC   antagonist. Alternatively, increasing red blood cell levels in the 
CC   patient, comprises administering an effective amount of an activin 
CC   antagonist and an erythropoietin agonist. The activin-ActRIIa antagonist 
CC   is an antibody that binds to a target protein selected from an activin 
CC   and ActRIIa. The activin-ActRIIa antagonist is inhibin or a conservative 
CC   variant of inhibin; or a protein comprising a follistatin domain that 
CC   binds to and antagonizes activin; or a protein selected from follistatin,
CC   FLRG and its conservative variant; or an ActRIIa polypeptide. The fusion 
CC   protein includes a polypeptide portion selected from an immunoglobulin 
CC   crytallizable fragment (Fc) domain and a serum albumin. The patient has 
CC   been treated with a myelosuppressive therapy, where the myelosuppressive 
CC   therapy is selected from: radiation and chemotherapy. The 
CC   myelosuppressive therapy is also selected from: an alkylating agent, an 
CC   anti-metabolite, a cytotoxic antibiotic, a kinase inhibitor, a mitotic 
CC   inhibitor, and a topoisomerase inhibitor. The patient has been treated 
CC   with a taxane, where the taxane is paclitaxel. The patient has anemia and
CC   bone loss and end stage renal disease. The methods are useful for 
CC   increasing red blood cell levels in a patient in need; for increasing red
CC   blood cell levels and bone formation in the patient in need; for treating
CC   anemia in a patient in need; for increasing the release of red blood 
CC   cells from the spleen, where the patient has a disorder of the bone 
CC   marrow, a hypoproliferative anemia, a kidney disease, or a cancer, where 
CC   the cancer is selected from: multiple myeloma and breast cancer; also, 
CC   the patient is iron deficient, has a microcytic anemia, and has a 
CC   disorder selected from: inflammatory bowel diseases, rheumatoid 
CC   arthritis, multiple myeloma, a solid tumor, and a kidney disorder. The 
CC   present sequence represents a Human follistatin-like related gene (FLRG) 
CC   precurosr polypeptide which is used for increasing red blood cell levels 
CC   in a patient for treating anemia.
XX
SQ   Sequence 262 AA;

  Query Match             100.0%;  Score 72;  DB 17;  Length 262;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         77 PGNKINLLGFLGLV 90

AXV08773
ID   AXV08773 standard; protein; 262 AA.
XX
AC   AXV08773;
XX
DT   01-APR-2010  (first entry)
XX
DE   Human FLRG (follistatin-like related gene) precursor protein, SEQ: 21.
XX
KW   ActRIIb antagonist; FLRG;
KW   Follistatin-like related gene precursor protein; activin antagonist;
KW   anemia; antianemic; antibody therapy; protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..26
FT                   /label= Signal_peptide
FT   Protein         27..262
FT                   /note= "FLRG (follistatin-like related gene) precursor 
FT                   protein"
XX
CC PN   WO2009158015-A2.
XX
CC PD   30-DEC-2009.
XX
CC PF   26-JUN-2009; 2009WO-US003808.
XX
PR   26-JUN-2008; 2008US-0133368P.
XX
CC PA   (ACCE-) ACCELERON PHARMA INC.
XX
CC PI   Borgstein N,  Seehra J,  Sherman ML;
XX
DR   WPI; 2010-A02179/04.
DR   REFSEQ; NP_005851.
XX
CC PT   Increasing red blood cell levels and muscle formation in a patient 
CC PT   comprises administering to the patient an effective amount of an activin 
CC PT   receptor type IIb (ActRIIb) antagonist.
XX
CC PS   Disclosure; SEQ ID NO 21; 65pp; English.
XX
CC   The present invention relates to novel ActRIIb (activin receptor type 
CC   IIb) antagonists for use in increasing red blood cell levels. The 
CC   invention independently claims: a method for increasing red blood cell 
CC   levels and bone formation in a patient comprising administering to the 
CC   patient an effective amount of ActRIIb antagonist; a method for 
CC   increasing red blood cell levels, muscle formation and bone formation in 
CC   a patient comprising administering to the patient an effective amount of 
CC   ActRIIb antagonist; a method for treating anemia in a patient comprising 
CC   administering to the patient an effective amount of ActRIIb antagonist; 
CC   and a method for increasing the release of red blood cells from the 
CC   spleen comprising administering to the patient an effective amount of 
CC   ActRIIb antagonist. The ActRIIb antagonist is an antibody that binds to 
CC   ActRIIb. The ActRIIb antagonist is inhibin or a conservative variant of 
CC   inhibin. It is a protein comprising a follistatin domain that binds to 
CC   and antagonizes activin. It is a protein selected from follistatin, 
CC   follistatin-like related gene (FLRG) and its conservative variant. The 
CC   methods are useful for increasing red blood cell levels and muscle 
CC   formation in patient, where the patient has cancer, increasing red blood 
CC   cell levels and bone formation in patient, increasing red blood cell 
CC   levels, muscle formation and bone formation in patient, treating anemia 
CC   in patient, and for increasing release of red blood cells from the 
CC   spleen, wherein the patient has a disorder of the bone marrow. The 
CC   present sequence represents a FLRG (follistatin-like related gene) 
CC   precursor protein for use in treating anemia.
XX
SQ   Sequence 262 AA;

  Query Match             100.0%;  Score 72;  DB 17;  Length 262;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         77 PGNKINLLGFLGLV 90

AXV10484
ID   AXV10484 standard; peptide; 262 AA.
XX
AC   AXV10484;
XX

XX
DE   Human FLRG precursor protein sequence SEQ ID NO:21.
XX
KW   ActRIIb antagonist; FLRG protein; Follistatin;
KW   activin receptor type IIb antagonist; anemia; antianemic; bone disease;
KW   breast tumor; cancer; cytostatic; endocrine-gen.;
KW   follistatin-like related gene protein; follistatin-related protein 3;
KW   fusion protein; gynecological; muscle disease; muscular-gen.;
KW   osteopathic; prognosis; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2009158025-A2.
XX
CC PD   30-DEC-2009.
XX
CC PF   26-JUN-2009; 2009WO-US003823.
XX
PR   26-JUN-2008; 2008US-0133354P.
XX
CC PA   (ACCE-) ACCELERON PHARMA INC.
XX
CC PI   Borgstein N,  Sherman ML;
XX
DR   WPI; 2010-A02170/07.
DR   REFSEQ; NP_005851.
XX
CC PT   Managing patient that has been treated with, or is candidate to be 
CC PT   treated with, an activin receptor type IIb (ActRIIb) antagonist comprises
CC PT   monitoring one or more hematologic parameters that correlate with 
CC PT   increased red blood cell levels.
XX
CC PS   Disclosure; SEQ ID NO 21; 68pp; English.
XX
CC   The present invention relates to a method of managing patient that has 
CC   been treated with, or is candidate to be treated with, an activin 
CC   receptor type IIb (ActRIIb) antagonist. The method comprises monitoring 
CC   one or more hematologic parameters that correlate with increased red 
CC   blood cell levels. The methods are useful for managing patient that has 
CC   been treated with, or is candidate to be treated with, ActRIIb antagonist
CC   ; dosing patient with ActRIIb antagonist, where the patient is suffering 
CC   from anemia, the patient is in need of bone growth, increased bone 
CC   density or increased bone strength, the patient is suffering from a bone-
CC   related disorder, the patient has cancer, the patient has breast cancer, 
CC   or the patient is suffering from a disorder associated with muscle loss 
CC   or insufficient muscle growth. The ActRIIb antagonist is useful for 
CC   increasing red blood cell and hemoglobin level; promoting muscle growth 
CC   or bone growth; and for treating bone disorder and anemia. The present 
CC   sequence represents a human FLRG (follistatin-like related gene) 
CC   precursor protein sequence. The follistatin protein is used as ActRIIb 
CC   antagonist for the therapeutic purpose mentioned in the current 
CC   invention.
XX
SQ   Sequence 262 AA;

  Query Match             100.0%;  Score 72;  DB 17;  Length 262;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         77 PGNKINLLGFLGLV 90
US-15-957-026-21
; Sequence 21, Application US/15957026
; Patent No. 11001614
; GENERAL INFORMATION
;  APPLICANT: ACCELERON PHARMA INC.
;  TITLE OF INVENTION: FOLLISTATIN-RELATED FUSION PROTEINS AND USES THEREOF
;  FILE REFERENCE: 1848179-0002-086-102
;  CURRENT APPLICATION NUMBER: US/15/957,026
;  CURRENT FILING DATE: 2018-04-19
;  PRIOR APPLICATION NUMBER: 15/081,629
;  PRIOR FILING DATE: 2016-03-25
;  PRIOR APPLICATION NUMBER: 62/138,886
;  PRIOR FILING DATE: 2015-03-26
;  NUMBER OF SEQ ID NOS: 77
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 58
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-957-026-21

  Query Match             100.0%;  Score 72;  DB 4;  Length 58;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         40 PGNKINLLGFLGLV 53

US-15-081-629-21
; Sequence 21, Application US/15081629
; Patent No. 9975934
; GENERAL INFORMATION
;  APPLICANT: ACCELERON PHARMA INC.
;  TITLE OF INVENTION: FOLLISTATIN-RELATED FUSION PROTEINS AND USES THEREOF
;  FILE REFERENCE: PHPH-086-101
;  CURRENT APPLICATION NUMBER: US/15/081,629
;  CURRENT FILING DATE: 2016-03-25
;  PRIOR APPLICATION NUMBER: 62/138,886
;  PRIOR FILING DATE: 2015-03-26
;  NUMBER OF SEQ ID NOS: 77
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 58
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-081-629-21

  Query Match             100.0%;  Score 72;  DB 11;  Length 58;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         40 PGNKINLLGFLGLV 53
US-15-081-629-21
; Sequence 21, Application US/15081629
; Publication No. US20160311874A1
; GENERAL INFORMATION
;  APPLICANT: ACCELERON PHARMA INC.
;  TITLE OF INVENTION: FOLLISTATIN-RELATED FUSION PROTEINS AND USES THEREOF
;  FILE REFERENCE: PHPH-086-101
;  CURRENT APPLICATION NUMBER: US/15/081,629
;  CURRENT FILING DATE: 2016-03-25
;  PRIOR APPLICATION NUMBER: 62/138,886
;  PRIOR FILING DATE: 2015-03-26
;  NUMBER OF SEQ ID NOS: 77
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 58
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-081-629-21

  Query Match             100.0%;  Score 72;  DB 16;  Length 58;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         40 PGNKINLLGFLGLV 53

US-15-957-026-21
; Sequence 21, Application US/15957026
; Publication No. US20180305427A1
; GENERAL INFORMATION
;  APPLICANT: ACCELERON PHARMA INC.
;  TITLE OF INVENTION: FOLLISTATIN-RELATED FUSION PROTEINS AND USES THEREOF
;  FILE REFERENCE: 1848179-0002-086-102
;  CURRENT APPLICATION NUMBER: US/15/957,026
;  CURRENT FILING DATE: 2018-04-19
;  PRIOR APPLICATION NUMBER: 15/081,629
;  PRIOR FILING DATE: 2016-03-25
;  PRIOR APPLICATION NUMBER: 62/138,886
;  PRIOR FILING DATE: 2015-03-26
;  NUMBER OF SEQ ID NOS: 77
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 58
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-957-026-21

  Query Match             100.0%;  Score 72;  DB 17;  Length 58;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         40 PGNKINLLGFLGLV 53

US-13-699-876-3

; Publication No. US20130156793A1
; GENERAL INFORMATION
;  APPLICANT: The University of Tokyo
;  APPLICANT:SEKISUI MEDICAL CO., LTD
;  TITLE OF INVENTION: Medicament for improving insulin resistance
;  FILE REFERENCE: 10P00545
;  CURRENT APPLICATION NUMBER: US/13/699,876
;  CURRENT FILING DATE: 2012-11-26
;  NUMBER OF SEQ ID NOS: 3
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 3
;  LENGTH: 236
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-699-876-3

  Query Match             100.0%;  Score 72;  DB 11;  Length 236;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         50 PGNKINLLGFLGLV 63

US-11-443-428A-773322
; Sequence 773322, Application US/11443428A
; Publication No. US20070083334A1
; GENERAL INFORMATION:
;  APPLICANT: Mintz, Liat
;  APPLICANT:  Xie, Hanqing
;  APPLICANT:  Dahari, Dvir
;  APPLICANT:  Levanon, Erez
;  APPLICANT:  Freilich, Shiri
;  APPLICANT:  Beck, Nili
;  APPLICANT:  Zhu, Wei-Yong
;  APPLICANT:  Wasserman, Alon
;  APPLICANT:  Hermesh, Chen
;  APPLICANT:  Azar, Idit
;  APPLICANT:  Bernstein, Jeanne
;  TITLE OF INVENTION: METHODS AND SYSTEMS USEFUL FOR ANNOTATING BIOMOLECULAR SEQUENCES
;  FILE REFERENCE: 02/23929
;  CURRENT APPLICATION NUMBER: US/11/443,428A
;  CURRENT FILING DATE:  2006-05-31
;  NUMBER OF SEQ ID NOS: 1034312
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 773322
;   LENGTH: 248
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-443-428A-773322

  Query Match             100.0%;  Score 72;  DB 6;  Length 248;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         89 PGNKINLLGFLGLV 102

US-12-459-205-21
; Sequence 21, Application US/12459205
; Publication No. US20100008918A1
; GENERAL INFORMATION
;  APPLICANT: SHERMAN, MATTHEW L.
;  APPLICANT:BORGSTEIN, NIELS
;  TITLE OF INVENTION: METHODS FOR DOSING AN ACTRIIB ANTAGONIST AND MONITORING
;  TITLE OF INVENTION:OF TREATED PATIENTS
;  FILE REFERENCE: PHPH-048-101
;  CURRENT APPLICATION NUMBER: US/12/459,205
;  CURRENT FILING DATE: 2009-09-15
;  PRIOR APPLICATION NUMBER: 61/133,354
;  PRIOR FILING DATE: 2008-06-26
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 262
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-459-205-21

  Query Match             100.0%;  Score 72;  DB 8;  Length 262;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         77 PGNKINLLGFLGLV 90

US-12-459-202-22
; Sequence 22, Application US/12459202
; Publication No. US20100015144A1
; GENERAL INFORMATION
;  APPLICANT: SHERMAN, MATTHEW L.
;  APPLICANT:BORGSTEIN, NIELS
;  TITLE OF INVENTION: METHODS FOR DOSING AN ACTIVIN-ACTRIIA ANTAGONIST AND MONITORING
;  TITLE OF INVENTION:OF TREATED PATIENTS
;  FILE REFERENCE: PHPH-037-101
;  CURRENT APPLICATION NUMBER: US/12/459,202
;  CURRENT FILING DATE: 2009-09-15
;  PRIOR APPLICATION NUMBER: 61/133,354
;  PRIOR FILING DATE: 2008-06-26
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 22
;  LENGTH: 262
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-459-202-22

  Query Match             100.0%;  Score 72;  DB 8;  Length 262;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         77 PGNKINLLGFLGLV 90

US-12-459-188-22
; Sequence 22, Application US/12459188
; Publication No. US20100028331A1
; GENERAL INFORMATION
;  APPLICANT: SHERMAN, MATTHEW L.
;  APPLICANT:SEEHRA, JASBIR
;  APPLICANT:BORGSTEIN, NIELS
;  TITLE OF INVENTION: ANTAGONISTS OF ACTIVIN-ACTRIIA AND USES FOR INCREASING RED BLOOD
;  TITLE OF INVENTION:CELL LEVELS
;  FILE REFERENCE: PHPH-038-101
;  CURRENT APPLICATION NUMBER: US/12/459,188
;  CURRENT FILING DATE: 2009-10-06
;  PRIOR APPLICATION NUMBER: 12/002,872
;  PRIOR FILING DATE: 2007-12-18
;  PRIOR APPLICATION NUMBER: 60/875,682
;  PRIOR FILING DATE: 2006-12-18
;  PRIOR APPLICATION NUMBER: 61/133,368
;  PRIOR FILING DATE: 2008-06-26
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 22
;  LENGTH: 262
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-459-188-22

  Query Match             100.0%;  Score 72;  DB 8;  Length 262;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PGNKINLLGFLGLV 14
              ||||||||||||||
Db         77 PGNKINLLGFLGLV 90



12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 21, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649